             Case
             Case 1:19-mj-70500-MRGD
                  1:19-mj-70500-MRGD Document
                                     Document 31
                                              29 Filed
                                                 Filed 04/27/19
                                                       04/18/19 Page
                                                                Page 1
                                                                     1 of
                                                                       of 2
                                                                          2



 1   DAVID M. MICHAEL, CSBN 74031
     MICHAEL & BURCH LLP
 2   One Sansome Street, Suite 3500
 3   San Francisco, CA 94104
     Telephone: (415) 946-8996
 4   Facsimile: (877) 538-6220
     E-mail:    david@michaelburchlaw.com
 5
 6   Attorney for Defendant
     EVGENI KOPANKOV
 7
                               UNITED STATES DISTRICT COURT
 8
                             NORTHERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,
10                                                    No. 19-MJ-70500
                Plaintiff,
11
     v.
12                                                    STIPULATION FOR MODIFICATION OF
     EVGENI KOPANKOV,                                 PRETRIAL RELEASE CONDITION;
13                                                    [Proposed] ORDER
                 Defendant.
14
     ___________________________________/
15
16          The parties, through their undersigned counsel, agree, subject to the Court’s approval,
17   that, due to the delay in the release of Defendant from custody, the Conditions of Release and
18
     Appearance, agreed to by Defendant on April 12, 2019, be modified such that Defendant’s
19
     compliance date for posting of the real property in Whitethorn, CA, previously verbally ordered
20
     by the Court to be complied with by April 19, 2019, be extended to April 29, 2019.
21
22
     IT IS SO STIPULATED:                         DAVID L. ANDERSON
23                                                United States Attorney
24                                                S/Neal C. Hong                ______
     Dated: April 18, 2019                        NEAL C. HONG
25                                                Assistant United States Attorney
26
                                                  s/David M. Michael_____
27   Dated: April 18, 2019                        DAVID M. MICHAEL
28                                                Attorney for Evgeni Kopankov
     Stipulation for Modification of Pretrial Release Condition; [Proposed] Order                      1
     Case No. 19-MJ-70500
             Case
             Case 1:19-mj-70500-MRGD
                  1:19-mj-70500-MRGD Document
                                     Document 31
                                              29 Filed
                                                 Filed 04/27/19
                                                       04/18/19 Page
                                                                Page 2
                                                                     2 of
                                                                       of 2
                                                                          2



 1
 2                                        [Proposed] ORDER
 3
            Pursuant to the foregoing stipulation and good cause having been shown,
 4
 5          IT IS SO ORDERED THAT that the Conditions of Release and Appearance, previously

 6   ordered by the Court and agreed to by Defendant on April 12, 2019, are modified such that

 7   Defendant’s compliance date for posting of the real property in Whitethorn, CA, is extended to

 8   April 29, 2019.

 9
10
11                                               THE HONORABLE LAUREL BEELER
                                                 United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation for Modification of Pretrial Release Condition; [Proposed] Order                     2
     Case No. 19-MJ-70500
